MNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sejal Gosalia on February 14, 2022.
The application has been amended as follows: 
	In claim 1, line 1, “, in particular a battery,” was removed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to an electric energy storage device, in particular a battery, at least comprising: an anode comprising an alkali metal selected from lithium and sodium or a combination thereof;  a cathode comprising a sulphur-containing organosilane compound or a mixture of sulphur-containing organosilane compounds grafted on the surface of the cathode; and - an electrolyte placed between the anode and the cathode; wherein the cathode comprises a current collector surface that has been at least partly modified by grafting the sulphur-containing organosilane compound or a mixture of sulphur-containing organosilane compounds thereon.
4 gas. However, the reference does not teach or suggest that the cathode current collector surface has been at least partly modified by grafting the sulphur-containing organosilane compound or a mixture of sulphur-containing organosilane compounds thereon. Therefore, the instant claims are patentably distinct from the prior art of record. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722